UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30215 LUSTROS INC. (Formerly Power-Save Energy Company) (Exact name of registrant as specified in its charter) Utah 87-9369569 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) POWER-SAVE ENERGY COMPANY (former name of former address, if changes since last report) 1005 South Center Redlands, CA 92373 (Address of principal executive offices) (866) 297-7192 (Issuer's telephone number) with a copy to: Zouvas Law Group, P.C. 2368Second Avenue San Diego, CA 92101 Telephone (619) 688-1116 Facsimile: (619) 688-1716 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filero Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of, March 31, 2012, there were 62,856,426shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 LUSTROS INC. (FORMERLY POWER-SAVE ENERGY COMPANY*) TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. [REMOVED AND RESERVED] 16 ITEM 5. OTHER INFORMATION 16 ITEM6. EXHIBITS 18 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Lustros Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "LSLD" refers to Lustros Inc. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX Unaudited Condensed Balance Sheet as of March 31, 2012 F-1 Unaudited Condensed Statement of Operations for the three Months Ended March 31, 2012 and Since InceptionAnd Statement of Income for the period ending March 31, 2012 and Since Inception F-2 Unaudited Condensed Statement of Cash Flows for the period Ended March 31, 2012 F-3 Notes to Financial Statements F-4 Page - 3 Lustros, Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) March 31, 2012 ASSETS Current Assets Cash $ Notes receivable Prepaid expenses Total Current Assets Non-Current Assets Fixed asset, net Intangible assets, net of impairment Other assets - Total Non-Current Assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable Notes payable Total Liabilities Stockholders' Equity Common stock, $.001 par value, 100,000,000 shares authorized, 62,856,426 issued and outstanding Paid in capital Gain/loss on foreign currency conversion ) Other comprehensive loss ) Net income/(loss) accumulated during development stage ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ See notes to consolidated financial statements The accompanying notes are an integral part of these financial statements. F - 1 (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) For the three months ended March 31, 2012 September 15, 2010 (Inception) to March 31, 2012 Revenue $ $ Inventory obsolescence - - Cost of goods sold - - Gross profit/(loss) Operating expenses General and administrative Legal and accounting Mining costs Research & development Total expenses Ordinary income (loss) from continued operations ) ) Loss from discontinued operations Other income (loss) - - Net income (loss) $ ) $ ) Income per share $ ) Weighted average common shares Statements of Comprehensive Income (Loss) (Unaudited) For the three months ended March 31, 2012 September 15, 2010 (Inception) to March 31, 2012 Net income (loss) $ ) $ ) Gain/(loss) on foreign currency conversion ) ) Total comprehensive income (loss) $ ) $ ) See notes to consolidated financial statements The accompanying notes are an integral part of these financial statements. F - 2 Lustros, Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Unaudited) September 15, 2010 (Inception) to March 31, 2012 Cash flows from operating activities Net income/(loss) $ ) Non-cash transactions to reconcile cash used in operations Loss from discontinued operations ) Cash used in operations Other receivable ) Accounts payable Prepaid expenses ) Total cash from operations ) Cash flows from investing activities Purchase of intangible assets - Purchase of fixed assets ) Total cash used in investing activites ) Cash from financing activities Stock sales Total cash from financing activities Effect if foreign currency exchange rate ) INCREASE (DECREASE) IN CASH BEGINNING CASH - ENDING CASH $ See notes to consolidated financial statements The accompanying notes are an integral part of these financial statements. F - 3 LUSTROS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Organization and Principal Activities Organization and Description of Business Lustros, Inc., formerly Power-Save Energy Company, (the “Company") is the successor corporation of Mag Enterprises, Inc., a Utah corporation incorporated on July 30, 1980. On September 10, 1993, an Amendment to the Articles of Incorporation was filed to change its name from Mag Enterprises, Inc. to Safari Associates, Inc. On September 12, 2006, an Amendment to the Articles of Incorporation was filed to change its name from Safari Associates, Inc. to Power-Save Energy Company. On February 29, 2012, Power-Save Energy Company entered into an agreement to acquire all of the capital stock of Bluestone S.A. On March 9, 2012, pursuant to a Share Exchange Agreement (the “Share Exchange Agreement”) with Bluestone, S.A., a Chilean corporation (“Bluestone”), and the shareholders of Bluestone, S.A. (“Bluestone Shareholders’), the Company acquired 100% of the outstanding shares of common stock of Bluestone (the “Bluestone Stock”) from Bluestone Shareholders.In exchange for the Bluestone Stock, the Company issued 60,000,000 shares of its common stock to the Bluestone Shareholders.As a result of closing the transaction, Bluestone Shareholders now hold approximately 96.7% of the Company’s issued and outstanding common stock.For accounting purposes, the Bluestone acquisition is treated as a reverse acquisition with Bluestone treated as the acquirer and the Company as the acquired party.As a result, the business and financial information included in the report is the business and financial information of Bluestone prior to March 9, 2012 and the combined entity after March 9, 2012. On March 31, 2012 the Company agreed with the former management of Power-Save Energy Company to transfer the renewable energy and energy savings product business, including all assets, liabilities, and the name Power-Save Energy Company to the former management in lieu of unpaid salaries. On April 12, 2012 an Amendment to the Articles of Incorporation was filed to change its name from Power-Save Energy Company to Lustros, Inc. Note 2 - Summary of Significant Accounting Policies Basis of Presentation The financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts in the financial statements, including the estimated useful lives of tangible and intangible assets. Management believes the estimates used in preparing the financial statements are reasonable and prudent. Actual results could differ from these estimates. Principles of Consolidation The consolidated financial statements include the financial statements of Lustros, Inc., its wholly owned subsidiary Bluestone, and the subsidiaries and mining projects owned by Bluestone.All significant inter-company balances and transactions have been eliminated in consolidation. Foreign Currency Translation The financial statements of the Company’s wholly-owned subsidiary, Bluestone are measured using the local currency (the Chilean Peso (CLP) is the functional currency).Assets and liabilities of Bluestone SA are translated at exchange rates as of the balance sheet date. Revenues and expenses are translated at average rates of exchange in effect during the period. The resulting cumulative translation adjustments have been recorded as a component of comprehensive income (loss), included as a separate item in the statement of operations.The exchange rate at March 31, 2012 was 489.76 Chilean Pesos per United States Dollar, based on historical rates from Banco Central de Chile. The Company is exposed to movements in foreign currency exchange rates. In addition, the Company is subject to risks including adverse developments in the foreign political and economic environment, trade barriers, managing foreign operations, and potentially adverse tax consequences. There can be no assurance that any of these factors will not have a material negative impact on the Company's financial condition or results of operations in the future. F - 4 Financial Instruments The Company's financial instruments include cash and cash equivalents, accounts receivable and accounts payable. At March 31, 2012 the carrying cost of these instruments approximate their fair value. Cash Equivalents Cash equivalents include highly liquid investments with maturities of three months or less. Property and Equipment Property and equipment are stated at cost less accumulated depreciation.Depreciation is computed principally on the straight-line method over the estimated useful life of each type of asset which ranges from three to five years.Major improvements are capitalized, while expenditures for repairs and maintenance are expensed when incurred.Upon retirement or disposition, the related costs and accumulated depreciation are removed from the accounts, and any resulting gains or losses are credited or charged to income. Mining Properties and Equipment The Company will follow the successful efforts method of accounting.All developmental costs will be capitalized.Depreciation and depletion of producing properties will be computed on the unit-of-production method based on estimated proved reserves.Repairs and maintenance will be expensed, while renewals and betterments will be generally capitalized. At least quarterly, or more frequently if conditions indicate that long-term assets may be impaired, the carrying value of our properties will be compared to management's future estimated pre-tax cash flow from the properties. If undiscounted cash flows are less than the carrying value, then the asset value will be written down to fair value. Impairment of individually significant unproved properties will be assessed on a property-by-property basis, and impairment of other unproved properties is assessed and amortized on an aggregate basis. Intangible Assets In accordance with SFAS No. 142, "Goodwill and Other Intangible Assets," the Company evaluates intangible assets and other long-lived assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets and other long-lived assets is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. Revenue Recognition Revenue is recognized in accordance with SEC Staff Accounting Bulletin No. 101, "Revenue Recognition in Financial Statements". The Company recognizes revenue when the significant risks and rewards of ownership have been transferred to the customer pursuant to applicable laws and regulations, including factors such as when there has been evidence of a sales arrangement, delivery has occurred, or service have been rendered, the price to the buyer is fixed or determinable, and collection is reasonably assured. The Company is responsible for warehousing and shipping the merchandise. Stock - Based Compensation The Company may periodically issue shares of common stock for services rendered or for other costs and expenses. Such shares will be valued based on the market price of the shares on the transaction date. The Company may periodically issue stock options to employees and stock options or warrants to non-employees in non-capital raising transactions for services and for financing costs. The Company accounts for its stock-based compensation in accordance with ASC Topic 740, "Share-Based Payment, and an Amendment of FASB Statement No. 123." The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. In March 2012, an option was granted to both Zirk Engelbrecht, our Chief Executive Officer, and Gonzalo Troncoso, our President and Chief Operating Officer, to purchase 75,000 shares each of Preferred Stock at $5.00 per share. Page - 8 Income Taxes Income taxes are accounted for in accordance with ASC Topic 740, Accounting for Income Taxes, using the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Earnings Per Common Share ASC Topic 260, “Earnings Per Share”, requires presentation of basic earnings per share (“Basic EPS”) and diluted earnings per share (“Diluted EPS”). Basic earnings (loss) per share is computed by dividing earnings (loss) available to common stockholders by the weighted average number of common shares outstanding (including shares reserved for issuance) during the period. Diluted earnings per share gives effect to all potential dilutive common shares outstanding during the period. Going Concern The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America (“GAAP”) applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred operating losses since inception.These factors affect the Company’s ability to continue as a going concern. In order to continue as a going concern and achieve a profitable level of operations, the Company will require additional cash infusions from the sale of equity and will seek to generate income from several avenues. Note3 – Sulfatos Chile On February 15, 2012, Bluestone purchased a 60% equity interest in Sulfatos Chile from Santa Teresa Minerals pursuant to the stock purchase agreement dated January 26, 2012, as amended.The interests in Sulfatos Chile were sold in exchange for (a) Santa Teresa Minerals receiving 2,000 shares of common stock of Bluestone, representing 20% of the outstanding capital stock of Bluestone at the time; and (b) $2.2 million, with $1.1 million paid by cancellation of a demand loan made to Santa Teresa Minerals by Angelique de Maison, a director of the Company, in January 2012, which loan had been assigned by Ms. de Maison to Bluestone, and the balance of $1.1 million to be paid in monthly installments from time to time upon demand by Santa Teresa Minerals.A total of $1,670,988 has been paid as of March 31, 2012 with $529,012 remaining as a note receivable. Note 4 – Bluestone SA Acquisition On February 29, 2012, Power-Save Energy Company, a Utah corporation, entered into an agreement to acquire all of the capital stock of Bluestone S.A. On March 9, 2012, pursuant to a Share Exchange Agreement with Bluestone, S.A., a Chilean corporation, and the shareholders of Bluestone, S.A., the Company acquired 100% of the outstanding shares of common stock of Bluestone from Bluestone Shareholders.In exchange for the Bluestone Stock, the Company issued 60,000,000 shares of its common stock to the Bluestone Shareholders.As a result of closing the transaction, Bluestone Shareholders now hold approximately 96.7% of the Company’s issued and outstanding common stock.For accounting purposes, the Bluestone acquisition is treated as a reverse acquisition with Bluestone treated as the acquirer and the Company as the acquired party.As a result, the business and financial information included in the report is the business and financial information of Bluestone prior to March 9, 2012 and the combined entity after March 9, 2012. The Company will undergo a full valuation of the assets, liabilities, and contingencies acquired from Bluestone within the next twelve months, and will adjust any balances accordingly. The Company’s current primary business is the operations of Bluestone. Bluestone is a pre-revenue exploration stage Chilean company with a 60% equity ownership of Sulfatos Chile.Sulfatos Chile owns the Anico Copper Mine and is building a copper sulfate production facility. Note 5- Fixed Assets The Company acquired fixed assets with a fair value of $4,432,817 in the Bluestone acquisition in May 2012.See Note 3-Bluestone SA Acquisition.The fixed assets are being amortized over their remaining useful lives. Page - 9 Note 6- Goodwill In connection with the Bluestone acquisition, and in accordance with ASC Topic 805-30 “Business Combinations – Goodwill or Gain from Bargain Purchase Including Consideration Transferred,” we recorded goodwill in the amount of $4,462,000, as a result of the Bluestone SA Acquisition, see Note 4- Bluestone SA Acquisition.In accordance with ASC Topic 350-20 "Intangibles - Goodwill and Other," goodwill will be assessed periodically. Note 7- Debt From November 2011 through February 2012, Angelique de Maison, a director of the Company, provided a total of $1.1m in working capital advances in the form of an unsecured demand loan with no interest and no set terms of repayment to Santa Teresa Minerals.In February 2012 these advances were assigned to Bluestone, of which Ms. de Maison is a major shareholder, and were applied to the purchase of Santa Teresa Minerals’ 60% equity interest in Sulfatos Chile by Bluestone in February 2012. In February and March 2012 Zirk Engelbrect, Chief Executive Officer and director of the Company, provided a total of $570,988 in unsecured demand loans with no interest and no set terms of repayment which was applied to the purchase of Sulfatos Chile. $529,012 remains due to Santa Teresa Minerals for the purchase of Sulfatos Chile as a note payable.See Note 3- Sulfatos Chile. Note 8- Private Placements On January 29, 2010, the Company issued a total of 54,285 shares of restricted common stock in a private placement. The Company received net proceeds from the offering of $190,000.The Company issued 7,146 shares of common stock for consulting services associated with this private placement valued at market value of $25,000. On May 18, 2010, an additional 5,714 shares of restricted common stock was issued in connection with the January 29, 2010 Private Placement.These shares were valued at market value of $34,000. On April 21, 2011, the Company issued 414,285 shares of its common stock to eight entities, in exchange for $145,000, pursuant to a Subscription Agreements dated January 20, 2011, March 28, 2011 and March 31,2011. Note 9 – Stock Split On October 15, 2011 the Company effected a 35 for 1 reverse-split of its issued and outstanding common stock, whereby, every 35 shares of stock where exchanged for one share of common stock.No remainders would remain. All share amounts in these financial statements have been adjusted to reflect the 35 for 1 reverse split Note 10 – Stockholders’ Equity On January 21, 2011, the Company registered two million (57,142) shares of the Company’s Common Stock on Form S-8, to be issued pursuant to the 2011 Equity Incentive Plan (the “Plan”), to advance the interests of the Company by providing directors, selected employees and consultants of the Company with the opportunity to acquire shares of the Company’s Common Stock.The Company issued the 57,142 shares as of March 31, 2011 On April 20, 2011, the Company registered two million (114,284) shares of the Company’s Common Stock on Form S-8, to be issued pursuant to the 2011 Equity Incentive Plan (the “Plan”), to advance the interests of the Company by providing directors, selected employees and consultants of the Company with the opportunity to acquire shares of the Company’s Common Stock On April 21, 2011, the Company issued 472,034 shares of its common stock to Michael Forster for unpaid services rendered to the Company from January 1, 2009 through December 31, 2010. On June 20, 2011, the Company registered ten million (285,714) shares of the Company’s Common Stock on Form S-8, to be issued pursuant to the 2011 Equity Incentive Plan (the “Plan”), to advance the interests of the Company by providing directors, selected employees and consultants of the Company with the opportunity to acquire shares of the Company’s Common Stock.The Company issued the 228,571 shares as of June 30, 2011 for services. On September 15, 2011, the Company issued 128,571 shares for services issued for services rendered from January 1 through June 30, 2011. In October, 2011, the Company issued a total of 49,542 shares of common stock for professional service rendered to the company. On March 9, 2012, the Company issued 60,000,000 shares of its common stock to the Bluestone Shareholders in exchange for 100% of the outstanding stock of Bluestone SA. Page - 10 Note 11- Subsequent Events In accordance with Accounting Standards Codification Topic No. 855 “Subsequent Events” (ASC 855), the Company has evaluated subsequent events through the time between the end of the reporting period and the time this Quarterly Report on Form 10-Q for the period ended March 31, 2012 was filed and has found the following events to report. In May 2012 Zirk Engelbrecht, our Chief Executive Officer, and Gonzalo Troncoso, our President and Chief Operating Officer, elected to purchase 75,000 shares each of Preferred Stock at $5.00 per share granted to them in March 2012. [End Notes to Financial Statements] Page - 11 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) contains forward-looking statements that involve known and unknown risks, significant uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed, or implied, by those forward-looking statements. You can identify forward-looking statements by the use of the words may, will, should, could, expects, plans, anticipates, believes, estimates, predicts, intends, potential, proposed, or continue or the negative of those terms.
